         Case 1:19-cv-01192-EGS Document 69 Filed 05/24/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GIFFORDS,

       Plaintiff,                                    Civil Action No. 1:19-cv-1192 (EGS)

               v.

 FEDERAL ELECTION COMMISSION,

       Defendant.


  PLAINTIFF’S MOTION TO EXPEDITE CONSIDERATION OF THE PARTIES’
CROSS-MOTIONS FOR SUMMARY JUDGMENT OR IN THE ALTERNATIVE FOR A
                 STATUS HEARING WITH THE COURT

       For the reasons stated below, and in light of the statute of limitations governing FEC

enforcement, Plaintiff Giffords respectfully moves for expedited consideration of the parties’

pending cross-motions for summary judgment. In the alternative, Plaintiff respectfully requests a

status hearing before the Court.

       This matter arose out of Defendant Federal Election Commission’s (“FEC” or

“Commission”) failure to act on four administrative complaints filed by Plaintiff Giffords between

August and December 2018. Plaintiff’s underlying complaints demonstrated that the National

Rifle Association, through its affiliates, violated federal law by coordinating expenditures with

candidates for federal office, thereby making millions of dollars in illegal, unreported, and

excessive in-kind contribution, including approximately $25 million in illegal contributions to the

campaign of former President Donald J. Trump. See, ECF 50-5, 50-6, 50-7, 50-8. Plaintiff Giffords

filed its first administrative complaint with the FEC in this matter over 1,000 days ago. See ECF

50-5. On April 24, 2019, 130 days after filing the last administrative complaint, and 250 days after

joining the initial complaint, Plaintiff Giffords filed this action against the Commission for

                                                 1
            Case 1:19-cv-01192-EGS Document 69 Filed 05/24/21 Page 2 of 4




unreasonably delaying action on the underlying complaints. See 52 U.S.C. § 30109(a)(8)(A)

(authorizing suit for failure of FEC to act within 120 days of administrative complaint filing). The

parties completed briefing on their cross-motions for summary judgment on January 24, 2020.

ECF 58, 59, 60. 1

          There is no evidence the FEC has taken action on the underlying administrative complaints

since that time. See, e.g., ECF 67, 68.

          While the Federal Election Campaign Act (“FECA”) does not contain an explicit statute of

limitations, courts routinely “appl[y] the catch-all five year limitations period set forth in 28 U.S.C.

§ 2462” to cases brought by the FEC seeking civil penalties against those who violate FECA. 2

CREW v. Am. Action Network, 410 F. Supp. 3d 1, 23 (D.D.C. 2019). Plaintiff’s administrative

complaints document a continuing pattern of violations dating back to the 2014 elections. See ECF

50-5, 50-6, 50-7, 50-8, 50-9 (Plaintiff’s underlying administrative complaints detailing violations

during the 2014, 2016, and 2018 election cycles). By far the largest violations occurred during the

2016 election cycle, when the NRA made approximately $25 million in illegal contributions to the

campaign of former President Donald J. Trump. See ECF 50-9. To the extent the violations alleged

in Plaintiff’s complaints are considered individually, rather than as a pattern of illegal conduct by

the NRA, the five-year limitations period for FEC enforcement may have elapsed for the violations

committed during the 2014 cycle, and may be rapidly approaching for those committed during the



1
    The full chronology of this case, and the FEC’s inaction, is set forth in ECF Nos. 50, 67, and 68.
2
 Notably, the statute of limitations does not apply to actions for declaratory or injunctive relief.
FEC v. Nat’l Republican Senatorial Comm., 877 F. Supp. 15, 20 (D.D.C. 1995); Riordan v. SEC,
627 F.3d 1230, 1234 (D.C. Cir. 2010), abrogated in part by Kokesh v. SEC, 137 S. Ct. 1635 (2017).
As such, even should the statute of limitations elapse with respect to the Commission’s
enforcement authority, Plaintiff Giffords would not be barred from seeking injunctive or
declaratory relief in a direct suit against the NRA under the private right of action in 52 U.S.C. §
30109(a)(8)(c).

                                                   2
           Case 1:19-cv-01192-EGS Document 69 Filed 05/24/21 Page 3 of 4




2016 cycle. 3 As such, the window in which the FEC can act on these violations is rapidly drawing

to a close.

         This Court should not allow the FEC to capitalize on its years-long failure to act on these

complaints by simply waiting out the clock. The FEC has recently used the looming statute of

limitations as a justification for dismissing actions on which it has failed to act. See, e.g., Statement

of Reasons of Vice Chair Allen Dickerson and Commissioners Sean J. Cooksey and James E.

“Trey”        Trainor,      III,      FEC        MURs         7265       and         7266      at      2,

https://www.fec.gov/files/legal/murs/7313/7313_27.pdf (May 10, 2021) (dismissing complaint

filed in 2016 because with “a mere 92 days” remaining before the statute of limitations would run

the Commission was still “only at the initial stage of enforcement—considering whether there was

reason to believe the law had been violated”); see also Statement of Reasons of Chair Shana M.

Broussard       and      Commissioner       Ellen       L.   Weintraub,        FEC      MUR         7395,

https://www.fec.gov/files/legal/murs/7395/7395_16.pdf (May 7, 2021); Statement of Reasons of

Vice-Chair Allen Dickerson and Commissioners Sean J. Cooksey and James E. “Trey” Trainor,

III, FEC MUR 7395, https://www.fec.gov/files/legal/murs/7395/7395_15.pdf (Apr. 27, 2021).

Allowing the Commission to unlawfully delay action indefinitely, and then to hide behind the

statute of limitations to excuse its failure to enforce the law would make a mockery of Congress’

expectation that “the Commission would fulfill its statutory obligations so that [FECA] would not




3
  One of the earliest illegal contributions identified in Plaintiff’s administrative complaint
documenting the NRA affiliates’ coordination with the Donald J. Trump Campaign during the
2016 cycle was made on Sept. 17, 2016. ECF 50-9 at 8 n.19 (link to independent expenditure
reports filed by NRA-ILA detailing $2,477,654.83 payment to Starboard for expenditures in
opposition to Clinton on Sept. 17, 2016); id. at 13 (detailing first ad placement by AMAG for
Donald J. Trump campaign on Sept. 16, 2016).

                                                    3
         Case 1:19-cv-01192-EGS Document 69 Filed 05/24/21 Page 4 of 4




become a dead letter.” DSCC v. FEC, No. Civ.A. 95-0349-JHG, 1996 WL 34301203, at *7 (D.D.C.

Apr. 17, 1996).

       Plaintiff therefore respectfully requests that this Court expedite consideration of the parties’

cross-motions for summary judgment, find that the FEC has unlawfully delayed in acting on

Plaintiff’s complaint, and order the Commission to act within 30 days, failing which Plaintiff will

be authorized to file a direct action under 52 U.S.C. § 30109(a)(8)(c). In the alternative, Plaintiff

respectfully requests a status hearing before the Court.

       Pursuant to LCvR 7(m), Plaintiff has consulted with counsel for the FEC, which takes no

position on this motion.

       Dated: May 24, 2021                            Respectfully submitted,

       J. ADAM SKAGGS*                                /s/ Adav Noti
       DAVID PUCINO*                                  ADAV NOTI (DC Bar No. 490714)
       Giffords Law Center to                         MARK P. GABER (DC Bar No. 988077)
       Prevent Gun Violence                           MOLLY E. DANAHY (DC Bar No. 1643411)
       223 West 38th St. #90                          Campaign Legal Center Action
       New York, NY 10018                             1101 14th Street NW, Suite 400
       (917) 680-3473                                 Washington, DC 20005
       askaggs@giffords.org                           (202) 736-2200
       dpucino@giffords.org                           anoti@campaignlegal.org
                                                      mgaber@campaignlegal.org
       *Admitted Pro Hac Vice                         mdanahy@campaignlegal.org


                                              Counsel for Plaintiff




                                                  4
